DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 5/7/2021 and 5/28/2021 have been entered.
Double Patenting
The non-statutory double patenting rejection in the Final Rejection filed 3/9/2021 has been overcome by the amendment filed 5/28/2021. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregg Scheiferstein on 6/9/2021.

IN THE CLAIMS: 
Claim 1: in line 3 the semi-colon at the end of the line has been deleted.

Claim 2 has been canceled.

Reasons for Allowance

Claims 1, 3-4 and 6-7 are allowable. The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claim 1; in particular the method steps:
“coupling the first duct segment to a compressor of a gas turbine engine; subsequently; 
coupling the second duct segment to a second portion of the gas turbine engine; subsequently 
inserting a first seal into a first recess in the first duct segment; 
inserting a second seal into a second recess in the second duct segment; measuring a gap between the first duct segment and the second duct segment; selecting a flat shim with a constant thickness based on a size of the gap…” 
are not found in the prior art. 
	The prior art of record do not separately teach or teach in an obvious
combination the above claim limitations along with the other limitations in the
independent claim.  Applicant’s Arguments filed 5/7/2021 regarding the teachings of Jackson have been found persuasive in that Jackson teaches inserting a seal in a recess so the part with the recess may be handled as a unit prior to assembly with other 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741